Title: From George Washington to Alexander Hamilton, 3 November 1796
From: Washington, George
To: Hamilton, Alexander


                        
                            (Private)My dear Sir,
                            Philadelphia 3d Novr 1796
                        
                        After my letter of yesterday was despatched to you, the draught of the answer
                            to Mr Adet was presented for my approbation, with the opinions of the Gentlemen about me,
                            that it would be expedient to publish it, and without delay.
                        It appeared also, by information from the Secretary of State, that as far as
                            public opinion had been expressed on the occasion that this measure was looked to, &
                            expected. These considerations, and a conviction if the publication was to take place
                                otherwise than through the medium of Congress, the
                            sooner it happened the more likely it would be to obviate the bad impressions it was
                            calculated to make on the public mind; induced an acquiescence on my
                            part. I do not, nevertheless, think it free from those
                                objections which I mentioned in my last; as it is not probable that
                            the correspondence will end with the Secretarys letter.
                        I give you the trouble of this note & account for the
                            Publication which you will find in the Gazettes of this Morning; and to rescue my conduct
                            from the imputation of inconsistency.
                        There are other parts of my letter not involved in this determination, which
                            await the opinions I have asked, and on which I should be glad to hear from you (and in the
                            manner which has been required in preceeding letters) as soon as it is
                            convenient. I am—Your Affectionate friend
                        
                        
                            Go: Washington
                            
                        
                    